Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 1 of 35 Pageid#: 979
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 2 of 35 Pageid#: 980
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 3 of 35 Pageid#: 981
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 4 of 35 Pageid#: 982
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 5 of 35 Pageid#: 983
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 6 of 35 Pageid#: 984
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 7 of 35 Pageid#: 985
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 8 of 35 Pageid#: 986
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 9 of 35 Pageid#: 987
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 10 of 35 Pageid#:
                                    988
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 11 of 35 Pageid#:
                                    989
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 12 of 35 Pageid#:
                                    990
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 13 of 35 Pageid#:
                                    991
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 14 of 35 Pageid#:
                                    992
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 15 of 35 Pageid#:
                                    993
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 16 of 35 Pageid#:
                                    994
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 17 of 35 Pageid#:
                                    995
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 18 of 35 Pageid#:
                                    996
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 19 of 35 Pageid#:
                                    997
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 20 of 35 Pageid#:
                                    998
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 21 of 35 Pageid#:
                                    999
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 22 of 35 Pageid#:
                                   1000
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 23 of 35 Pageid#:
                                   1001
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 24 of 35 Pageid#:
                                   1002
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 25 of 35 Pageid#:
                                   1003
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 26 of 35 Pageid#:
                                   1004
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 27 of 35 Pageid#:
                                   1005
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 28 of 35 Pageid#:
                                   1006
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 29 of 35 Pageid#:
                                   1007
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 30 of 35 Pageid#:
                                   1008
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 31 of 35 Pageid#:
                                   1009
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 32 of 35 Pageid#:
                                   1010
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 33 of 35 Pageid#:
                                   1011
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 34 of 35 Pageid#:
                                   1012
Case 1:18-cv-00031-MFU-PMS Document 71-11 Filed 04/24/19 Page 35 of 35 Pageid#:
                                   1013
